Citation Nr: 1316987	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  06-28 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.  

(The issues of service connection for left eye and right eye disorders, will be addressed in a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1960 to July 1980.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal of a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which in pertinent part, denied the Veteran's service-connection claim.  The Veteran disagreed with the RO's determination and perfected an appeal as to this issue.

As noted in a previous 2007 Board decision, the Veteran's claim, based on herbicide exposure, was stayed pending the outcome of Haas v. Nicholson, 20 Vet. App. 257 (2006).  As Haas has been decided, the stay has been lifted, and the Board will now proceed with an adjudication of the appeal.  See Haas v. Peake, 525 F.3d 1168, 1187-94 (Fed. Cir. 2008).

In July 2007 and May 2011, the Veteran testified about his diabetes mellitus claim at hearings conducted before two different Veterans Law Judges (VLJs).  Transcripts of those hearings have been associated with the claims file.  The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2012).  The United States Court of Appeals for Veterans Claims (Court) recently held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  A December 2012 letter was sent to the Veteran notifying him that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  In February 2013, the Veteran responded that he did not want the additional hearing.  Therefore, in accordance with Arneson, an additional hearing is not needed.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for diabetes mellitus. Regrettably, a remand is necessary to ensure that due process is followed prior to the Board's adjudication of the claim. 

In February 2013, the Veteran has submitted additional evidence in support of his claim.  He submitted additional documents in support of his assertion that he served on naval ships that came within close proximity to the shore of the Republic of Vietnam during the Vietnam War.  Although in a statement attached to that evidence, the Veteran expressly stated his desire to have his clam adjudicated by the Board, the Veteran did not expressly state that he waived initial consideration of evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. §§ 19.37, 20.1304 (2012). 

On March 20, 2013, the Board informed the Veteran of the receipt of the new evidence submitted by the Veteran.  He was informed that he had the right to have the RO or AMC review the newly submitted evidence prior to review by the Board.  The Veteran was informed that he could submit a waiver of RO or AMC review.  He was further advised that if he did not submit a waiver a remand may be necessary.  He was given 45 days to respond.  If a response was not received, the Board would assume that he did not wish to have the Board decide the appeal at this time and desired a remand to the RO or AMC.  

The record reflects that the Veteran has not responded to the March 2013 letter.   On remand, the RO (via the AMC) should consider this additional information.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should review the additional evidence received in February 2013 to determine whether the Veteran's claims for diabetes mellitus can be granted.  If the benefits sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) and provided an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


												
	ALAN S. PEEVY					MICHAEL LANE
         Veterans Law Judge				          Veterans Law Judge
   Board of Veterans' Appeals			    Board of Veterans' Appeals


						
DAVID L. WIGHT 
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


